Citation Nr: 0928431	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to October 
1954.  He received various decorations evidencing combat 
including the Combat Infantryman Badge and the Purple Heart 
Medal.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision 
that determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.  In June 
2009, the Veteran testified at a Travel Board hearing at the 
RO.  

The Board notes that a May 2007 RO decision (issued in a 
statement of the case) apparently reopened the appellant's 
claim for entitlement to service connection for the cause of 
the Veteran's death and denied that claim on a de novo basis.  
The Board observes, however, that service connection for the 
cause of the Veteran's death was previously denied, including 
in a final September 2004 RO decision.  Therefore, the Board 
must address whether the appellant has submitted new and 
material evidence to reopen her claim for entitlement to 
service connection for the cause of the Veteran's death.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for the cause of the 
Veteran's death.  The issue of the merits of the claim for 
entitlement to service connection for the cause of the 
Veteran's death is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in September 2004, and the Veteran did not 
appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The September 2004 RO decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for cause of the Veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
appellant of any evidence that is necessary to substantiate 
all elements of her claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for the cause of the 
Veteran's death, and the need to remand for additional 
information with regard to the merits of the issue, no 
further discussion of VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for the cause of the 
Veteran's death in June 2002.  The appellant submitted a 
notice of disagreement in April 2003 and a statement of the 
case was issued in August 2003.  The appellant, however, did 
not submit a substantive appeal following the issuance of the 
statement of the case.  Therefore, the September 2002 RO 
decision was not appealed and is considered final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  In 
September 2004, the RO denied service connection for the 
cause of the Veteran's death apparently on a de novo basis.  
The September 2004 RO decision was not appealed and is also 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 2004 RO 
decision included the Veteran's service treatment records; 
post-service private treatment records; VA examination 
reports; a May 2002 statement from J. D. Franklin, M.D; a 
June 2003 VA physician opinion; a lay statement; and the 
appellant's own statements.  The RO initially denied service 
connection for the cause of the Veteran's death in June 2002 
on the basis that the evidence failed to show that his death 
was related to his military service.  The RO noted that the 
Veteran's service medical records were negative for a 
myocardial infarction or any other cardiovascular condition 
and that there was no evidence of a cardiovascular condition 
to a compensable degree within the one year presumptive 
period after his discharge from service.  The RO indicated 
that a statement from Dr. Franklin reported that the Veteran 
received an unspecified chest wound as a result of action 
with forces in Korea which may have contributed to his death.  
The RO noted that although the Veteran did receive shell 
fragment wounds to the right and left pectoral regions, there 
was no evidence that those wounds or any of his other 
service-connected conditions contributed to his death.  

In September 2004, the RO denied service connection for the 
cause of the Veteran's death on the basis that the evidence 
continued to show that the Veteran's death was not incurred 
in or caused by military service.  The RO noted that a lay 
statement from the Veteran's son indicated that the Veteran 
suffered from frostbite as a result of his period of service 
and that a statement from the appellant's representative 
reported that the Veteran's cardiovascular disease was 
related to frostbite in service.  The RO indicated that the 
Veteran was not service-connected during his lifetime for 
residuals of frostbite and that there was no evidence to show 
that a myocardial infarction (the cause of the Veteran's 
death) was related to the claimed frostbite residuals.  The 
RO noted that there was no evidence to show that the 
Veteran's death was due to a service-connected disability 
that was a contributory cause of death.  

The evidence received since the September 2004 RO decision 
includes additional private treatment records; a July 2005 
statement from L. C. Marotta, M.D; an August 2006 VA 
physician opinion; and statements and testimony from the 
appellant.  

The July 2005 statement from Dr. Marotta noted that the 
Veteran expired in January 2002 due to complications of an 
acute inferolateral wall myocardial infarction.  Dr. Marotta 
reported that the Veteran developed cardiorespiratory 
difficulty associated with nausea and diaphoresis after 
shoveling snow.  It was noted that the Veteran presented to 
the emergency room via ambulance and that he was found to be 
in acute cardiogenic shock secondary to an acute cardiogenic 
shock secondary to an acute myocardial infarction.  Dr. 
Marotta reported that an X-ray revealed cardiomegaly with no 
frank pulmonary congestion and that an infiltrate at the left 
lung base was entertained.  Dr. Marotta stated that a 
temporary pacemaker was inserted and that a tissue 
plasminogen activator (Reteplase) was used for fibrinolysis 
in the setting of the acute myocardial infarction.  Dr. 
Marotta related that the Veteran expired despite all 
interventional efforts.  Dr. Marotta stated that his letter 
was prepared in consultation with a board certified 
radiologist.  

Dr. Marotta indicated that at the time of the Veteran's 
death, he had a past medical history that was significant for 
noninsulin dependent diabetes, hyperlipidemia, vestigial or 
absent kidney, mitral valve disease, and multiple shrapnel 
wounds to the face and chest that were incurred in the Korean 
War.  Dr. Marotta reported that an X-ray performed on the 
Veteran's induction into service was reported to be negative 
and that in May 1953, the Veteran received numerous shrapnel 
injuries to the face, left hand, arm, leg, and chest.  Dr. 
Marotta indicated that radiological evidence of mitral valve 
disease appeared on an X-ray performed on April 13, 1954 
which demonstrated "fullness of the upper left cardiac 
contour, possibly the left atrium and enlargement of the 
right outflow tract."  It was noted that the cardiac 
silhouette was found to be "compatible with mitral valvular 
disease."  Dr. Marotta related that an April 12, 1956 X-ray 
demonstrated "prominent pulmonary conus and a small aortic 
knob."  

Dr. Marotta reported that the first chest X-ray demonstrating 
cardiopulmonary pathology was performed on April 13, 1954 
after the Veteran had sustained shrapnel wounds to the chest 
approximately one year earlier.  Dr. Marotta noted that the 
chest X-ray performed on the Veteran's induction in September 
1952 was read as negative and, unfortunately, could not be 
located for comparison.  Dr. Marotta stated that present on 
the X-ray performed on April 13, 1954, though not read by the 
radiologist, were two small radio densities representing 
shrapnel fragments in the area of the left upper cardiac 
contour and a larger one within the left lower lung field.  
It was noted that those densities were also present on X-rays 
performed on April 12, 1956, but were not mentioned by the 
radiologist and that a prominent pulmonary conus and a small 
aortic knob were noted.  Dr. Marotta remarked that those X-
rays were significant because the radiologists observed 
fullness in the left upper cardiac contour, right outflow 
tract enlargement, possible left atrial enlargement, and a 
small aortic knob.  It was noted that those abnormalities 
occurred in the general area of the shrapnel fragments.  Dr. 
Marotta indicated that those observations caused one to 
speculate as to whether the Veteran's cardiac abnormalities 
existed on his induction into the service, but were missed, 
or if the shrapnel wounds caused or contributed to the 
abnormalities.  

Dr. Marotta noted that although later X-ray interpretations 
either ignored or seemed unsure of the exact location of the 
shrapnel fragments, according to their radiologist, they were 
located within the tissue of the lung and mediastinum.  Dr. 
Marotta indicated that it was also open to speculation 
whether other undetected fragments penetrated those tissues.  
Dr. Marotta commented that in consideration of the forgoing, 
it was their view that shrapnel wounds and scarring within 
the heart and lung tissue could quite conceivably have caused 
or contributed to the Veteran's abnormal cardiac structure 
and cardiorespiratory function, thus affecting his ability to 
withstand a myocardial infarction.  

The Board observes that at the time of the September 2004 RO 
decision there was a May 2002 private statement from Dr. 
Franklin that indicated that the Veteran received an 
unspecified chest wound as a result of action in Korea which 
may have contributed to his untimely death.  There was also a 
June 2003 VA physician opinion that stated that the chest 
wall wound sustained in May 1953 and its residual shrapnel 
wound in the left pectoral region neither caused heart damage 
nor contributed to the Veteran's death due to myocardial 
infarction.  The Board observes that the May 2002 private 
statement from Dr. Franklin and the June 2003 VA physician 
statement did not address the diagnosis of mitral valvular 
disease during the Veteran's period of service or provide any 
rationale for their respective conclusions.  

In the evidence received since the September 2004 RO 
decision, there is the statement from Dr. Marotta that 
referred to the diagnosis of mitral valvular disease during 
the Veteran's period of service and whether such disorder may 
have existed prior to the his induction into service or was 
caused or contributed to by the service-connected shrapnel 
injuries.  Dr. Marotta also specifically indicated that the 
Veteran's shrapnel wounds and scarring within the heart and 
lung tissue could quite conceivably have caused or 
contributed to his abnormal cardiac structure and 
cardiorespiratory function.  The evidence will be considered 
credible for the purposes of determining whether new and 
material evidence has been submitted.  

The Board finds that the July 2005 report from Dr. Marotta is 
evidence that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
evidence did not show that the Veteran's death was incurred 
in or caused by military service or that a service-connected 
disability contributed to his death.  Therefore, the Board 
finds that such evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the 
September 2004 RO decision is new and material, and thus the 
claim for service connection for the cause of the Veteran's 
death is reopened.  This does not mean that service 
connection is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for the cause of the Veteran's 
death is addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
Veteran's death is reopened, and to this extent only, the 
benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran died in January 2002.  The death certificate 
lists the immediate cause of death as a myocardial 
infarction.  During the Veteran's lifetime, service 
connection was established for residuals of a shell fragment 
of the right lateral pectoral region (rated 20 percent); 
residuals of a shell fragment wound of the left pectoral 
region (rated 20 percent); residuals of a shell fragment 
wound of the left forearm (rated 10 percent); residuals of a 
shell fragment wound of the left thigh (rated 10 percent); 
residuals of multiple scars of the legs (rated 0 percent); 
bilateral hearing loss (rated 0 percent); and otitis media 
(rated 0 percent).  

The appellant essentially contends that the cardiovascular 
disease that caused the Veteran's death from a myocardial 
infarction was related to his service-connected residuals of 
shell fragment wounds of the chest or was incurred during 
service.  The appellant has also alleged that frostbite 
during service may have precipitated the Veteran's 
cardiovascular disease and led to his death.  

The Veteran's service treatment records do not show treatment 
for frostbite residuals.  Such records do show treatment for 
numerous shell fragment wounds, including of the chest, and 
for a possible heart problem.  The objective September 1952 
pre-induction examination report noted that the Veteran's 
blood pressure reading was 120/80 and that a chest X-ray was 
normal.  There were notations that his heart, vascular 
system, and lungs and chest were normal.  A May 1953 hospital 
report noted that the Veteran suffered shell fragment wounds 
of the face, chest wall, left hand, left arm, and left leg.  
He subsequently received treatment for his wounds.  

An April 1954 X-ray report, as to the Veteran's chest, 
indicated that the trachea was midline and the diaphragms 
were smooth and in a normal position.  It was noted that the 
costophrenic angles were clear, that the lung fields were 
clear, and that the hilar shadows were within normal limits.  
The examiner indicated that the Veteran's cardiac silhouette 
showed a normal position and cardio-thoracic ratio within 
normal limits.  The examiner noted that there was fullness of 
the left upper cardiac contour with enlargement of the right 
outflow tract and possibly left atrium.  The impression was 
cardiac silhouette compatible with mitral valvular disease.  
A subsequent April 1954 X-ray report, as to the Veteran's 
chest, indicated that the heart and lung fields were 
essentially negative and that there were a couple of small 
metallic foreign bodies seen over the projection of the left 
lower chest.  

An October 1954 objective examination report noted that the 
Veteran suffered shell fragment wounds of the face, chest, 
left arm, and left leg in May 1953.  It was noted that he had 
present complaints including as to his face, chest, left arm, 
and left leg.  The Veteran's blood pressure reading was 98/60 
and it was noted that a chest X-ray was negative.  There were 
also notations that the Veteran's heart, vascular system, and 
lungs and chest were normal.  The April 1956 objective 
separation examination report noted, as to the Veteran's 
chest X-ray, that except for a prominent pulmonary conus and 
a small aortic knob, the study was within normal limits.  
There were also notations that the Veteran's heart, vascular 
system, and lungs and chest were normal.  

Post-service treatment records show that the Veteran was 
treated for a myocardial infarction in January 2002.  

A January 2002 report from Clara Maass Medical Center related 
principle diagnoses of cardiogenic shock, an acute myocardial 
infarction, and diabetes mellitus.  A secondary diagnosis of 
hypercholesterolemia was also reported.  The January 2002 
final summary from such facility noted that the Veteran was 
brought to the emergency room in acute cardiogenic shock and 
that he was suffering a myocardial infarction.  It was noted 
that he had a history of diabetes mellitus and 
hypercholesterolemia.  The report indicated that despite 
aggressive therapy, the Veteran expired several hours after 
admission.  

A May 2002 statement from J. D. Franklin, M.D., indicated 
that the Veteran received an unspecified wound as a result of 
action with enemy forces in Korea which may have contributed 
to his untimely death.  The Board observes that there is no 
indication that Dr. Franklin reviewed the Veteran's claims 
file in providing his opinion.  

A June 2003 statement from a VA physician reported that the 
Veteran's claims file was reviewed including the death 
certificate and chest X-ray report of April 1954.  The VA 
physician indicated that the Veteran's chest wall wound in 
May 1953, residuals shrapnel wound of the left pectoral 
region, neither caused heart damage nor contributed to the 
Veteran's death due to a myocardial infarction.  The Board 
observes that the VA physician did not specifically discuss 
the diagnosis of mitral valvular disease in April 1954 or 
provide a rationale for his opinion.  

A July 2005 statement from L. C. Marotta, M.D., noted that 
the Veteran expired in January 2002 due to complications of 
an acute inferolateral wall myocardial infarction.  Dr. 
Marotta indicated that at the time of the Veteran's death, he 
had a past medical history that was significant for 
noninsulin dependent diabetes, hyperlipidemia, vestigial or 
absent kidney, mitral valve disease, and multiple shrapnel 
wounds to the face and chest that were incurred in the Korean 
War.  Dr. Marotta reported that an X-ray performed on the 
Veteran's induction into service was reported to be negative 
and that in May 1953, the Veteran received numerous shrapnel 
injuries to the face, left hand, arm, leg, and chest.  Dr. 
Marotta indicated that radiological evidence of mitral valve 
disease appeared on an X-ray performed on April 13, 1954 
which demonstrated "fullness of the upper left cardiac 
contour, possibly the left atrium and enlargement of the 
right outflow tract."  It was noted that the cardiac 
silhouette was found to be "compatible with mitral valvular 
disease."  Dr. Marotta related that an April 12, 1956 X-ray 
demonstrated "prominent pulmonary conus and a small aortic 
knob."  

Dr. Marotta reported that the first chest X-ray demonstrating 
cardiopulmonary pathology was performed on April 13, 1954 
after the Veteran had sustained shrapnel wounds to the chest 
approximately one year earlier.  Dr. Marotta noted that the 
chest X-ray performed on the Veteran's induction in September 
1952 was read as negative and, unfortunately, could not be 
located for comparison.  Dr. Marotta stated that present on 
the X-ray performed on April 13, 1954, though not read by the 
radiologist, were two small radio densities representing 
shrapnel fragments in the area of the left upper cardiac 
contour and a larger one within the left lower lung field.  
It was noted that those densities were also present on X-rays 
performed on April 12, 1956, but were not mentioned by the 
radiologist and that a prominent pulmonary conus and a small 
aortic knob were noted.  Dr. Marotta remarked that those X-
rays were significant because the radiologists observed 
fullness in the left upper cardiac contour, right outflow 
tract enlargement, possible left atrial enlargement, and a 
small aortic knob.  It was noted that those abnormalities 
occurred in the general area of the shrapnel fragments.  Dr. 
Marotta indicated that those observations caused one to 
speculate as to whether the Veteran's cardiac abnormalities 
existed on his induction into the service, but were missed, 
or if the shrapnel wounds caused or contributed to the 
abnormalities.  

Dr. Marotta noted that although later X-ray interpretations 
either ignored or seemed unsure of the exact location of the 
shrapnel fragments, according to their radiologist, they were 
located within the tissue of the lung and mediastinum.  Dr. 
Marotta indicated that it was also open to speculation 
whether other undetected fragments penetrated those tissues.  
Dr. Marotta commented that in consideration of the forgoing, 
it was their view that shrapnel wounds and scarring within 
the heart and lung tissue could quite conceivably have caused 
or contributed to the Veteran's abnormal cardiac structure 
and cardiorespiratory function, thus affecting his ability to 
withstand a myocardial infarction.  

The Board observes that although Dr. Marotta apparently 
reviewed the Veteran's service treatment records, there is no 
indication that he reviewed the Veteran's entire claims file.  
Dr. Marotta's opinion that the shrapnel wounds and scarring 
within the heart and lung tissue could quite conceivably have 
caused or contributed to the Veteran's abnormal cardiac 
structure and cardiorespiratory function, is also 
speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  

An August 2006 statement from a VA physician noted that the 
Veteran's military and medical records, final hospitalization 
records, and death certificate were reviewed.  The physician 
stated that the Veteran suffered an acute infero-posterior 
right ventricular myocardial infarction in January 2002 and 
that he developed serious arrhythmias accompanied by 
cardiogenic shock.  The physician related that thrombolysis, 
accompanied by other available treatment modalities was 
ineffective, and, as frequently happens, the event terminated 
in the Veteran's death.  The physician indicated that the 
Veteran had long standing diabetes mellitus and 
hyperlipidemia.  

The physician remarked that the Veteran's myocardial 
infarction was the result of multiple risk factors including, 
but not restricted to, his gender, his age, his diabetes, and 
his hypertension.  It was noted that other risk factors may 
have been present, including a family history and 
homocysteine level elevation, etc.  The physician indicated 
that the Veteran received multiple metallic fragment wounds 
to his face and his chest during the Korean conflict and that 
none were life threatening and none participated in the 
development of his coronary artery disease, mitral valve 
disease on a rheumatic basis or of any other etiology.  It 
was noted that the Veteran was in excellent cardiac health.  
The examiner commented that the death certificate stated that 
the Veteran's death was caused by a myocardial infarction and 
that such was not caused by or a direct result of any 
metallic fragment received during his Korean tour.  The 
physician stated that the two problems were mutually 
exclusive.  

The Board observes that the VA physician did not specifically 
discuss the Veteran's diagnosis of mitral valve disease 
during service in any significant detail.  The VA physician 
also did not address the opinions provided by Dr. Franklin 
and Dr. Marotta.  Additionally, the physician did not address 
whether any possible pre-service heart disorder may have been 
aggravated by service.  

The Board observes, therefore, that there is not a fully 
responsive medical opinion of record, after a review of the 
entire claims folder, which addresses whether the Veteran's 
cardiovascular disease was incurred in service and whether 
his service-connected shell fragment residuals contributed to 
his cause of death.  The Board is of the view that a VA 
medical opinion should be obtained on remand.  

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for 
the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Generally, section 5103(a) notice for a DIC case 
must include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with the requirements indicated in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
        
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. 
§ 3.159(b) (2007) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
veteran's death, as outlined by the Court 
in Hupp.  

2.  Make arrangements for the claims 
folder to be reviewed by a physician for a 
medical opinion on the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  Based on a 
review of historical records, the May 2002 
statement from Dr. Franklin and July 2005 
statement from Dr. Marotta, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater possibility) that the Veteran's 
myocardial infarction or cardiovascular 
disease were etiological related to any 
aspect of his period of service (to 
include the diagnosis of mitral valvular 
disease in April 1954), including his 
service-connected disabilities.  

The examiner should also opine whether it 
is at least as likely as not (50 percent 
or greater possibility) that the Veteran's 
service-connected residuals of shrapnel 
wounds caused or contributed to his death.  
If the examiner finds that any diagnosed 
heart disorder existed prior to the 
Veteran's period of service, the examiner 
should comment on whether any such pre-
service condition was permanently worsened 
by service.  In rendering these opinions, 
the examiner should discuss the statements 
provided by Dr. Franklin and Dr. Marotta.  
If an opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

3.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the Veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


